NOT FOR PUBLICATION

UNITED STATES DlSTRICT COURT
DlSTRICT OF NEW JERSEY

 

ADVANCED ORTHOPED[CS AND
SPORTS MEDIC[NE INSTITUTE,

Plam“f€ Civil Acrion No. 17-8348 (MAS) (LHG)

V‘ MEMoRANDUM oPlNloN

ANTHEM BLUE CROSS LIFE AND
HEALTH INSURANCE COMPANY, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Dei`endants Anthem Blue Cross Life and Health
Insurance Company’s (“Anthem") and Live Nation Entertainment, Inc.’s (“Live Natiorl")
(collectively, “Defendants”) Motion to Dismiss. (ECF No. 27.) Plaintiff Advanced Orthopedics
and Sports Medicine Institute (“Plaintiff”) opposed (ECF No. 28), and Defendants replied (ECF
No. 29). The Court has carefully considered the parties’ submissions and decides this matter
without oral argument pursuant to Local Civil Rule 78.1. For the reasons set forth below,
Defendants’ Motion to Dismiss is granted.

l. Background'

Plaintiff is a healthcare services provider in the Township of Freehold, New Jersey. (Am.

Compl. 11 l, ECF No. 22.) On April 29, 2015, Plaintii"f provided emergency surgery to M.S.2 (Id.

1111 15-17.)

 

' For the purpose of the instant motion, the Court accepts all factual allegations in the Amended
Complaint as true. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).

2 M.S. is the pseudonym of Plaintiff’s patient.

Prior to the surgery, the hospital where the surgery was conducted “obtained authorization
for the admission of [M.S.] through the emergency room department.” (Id. 11 18.) Plaintiff billed
Defendants $93,945.00 for the surgery, and Defendants paid Plaintiff $2,586.64. (ld. 1111 21-22.)

On August 28, 201?, Plaintiff filed a complaint against Defendants in the Superior Court
of New Jersey, Monmouth County, Law Division (the “State Court Action”). (.S'ee Not. of
Removal, Ex. A., ECF No. l-l.) On October 20, 2017, Anthem removed the State Court Action
to this Court pursuant to 28 U.S.C. § 1446. (Not. of Removal 2, ECF No. I.) Anthem argued that
because Section 502 of the Employee Retirement lncome Security Act (“ERISA") (“ERISA
Section 502”) preempted all of Plaintiff’s claims, this Court has original jurisdiction over the
matter pursuant to 28 U.S.C. § 1331. (Id. at 4.) Anthem also argued that this Court has subject
matter jurisdiction over this matter pursuant to the diversity jurisdiction provision in 28 U.S.C. §
1332. (Ia’. at 11.)

On May 18, 2018, the Court granted Anthem’s and Live Nation’s respective Motions to
Dismiss (ECF Nos. 6, 7) and dismissed Plaintiff`s Complaint without prejudice (Mem. Order. 2,
ECF No. 21.) The Court granted leave for “Plaintit`f to re-plead its claims and include sufficient
facts to meet the requirements of Federal Rule of Civil Procedure 8(a).” (Id.) On June 18, 2018,
Plaintiff filed an Amended Complaint alleging (i) Quantum Meruit; (ii) Failure to Make All
Payments Pursuant to Member’s Plan Under 29 U.S.C. § 1 132(a)(l)(b); (iii) Breach of Fiduciary
Duty and Co-Fiduciary Duty Under 29 U.S.C. §§ 1 13?.(a)(3), 1 104(a)(l), l 105(a); and (iv) Failure
to Establish/Maintain Reasonable Claims Procedures Under 29 C.F.R. § 2560.503-1. (Am. Compl.

1|‘|] 31, 41, 51, 61.) On July 30, 2018, Defendants filed a Motion to Dismiss the Amended

Complaint pursuant to Rule l.'Z(b)(l)3 and Rule 12(b)(6). (Mot. to Dismiss, ECF No. 27.)
Defendants also seek attomeys’ fees and costs. (Defs.’ Moving Br. 33, ECF No. 27-5.)
II. Legal Standard

On a motion to dismiss for failure to state a claim, the “defendant bears the burden of
showing that no claim has been presented.” Hedges v. Um'ted States, 404 F.3d 744, 750 (3d Cir.
2005). A district court is to conduct a three-part analysis when considering a Rule 12(b)(6) motion
to dismiss. See Mal!eus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court must ‘tak[e]
note of the elements a plaintiff must plead to state a claim.”’ ld. (quoting Ashc'roft v. lqbal, 556
U.S. 662, 675 (2009)). Second, the court must “review[] the complaint to strike conclusory
allegations.“ Id. The court must accept as true all of the plaintiffs well-pleaded factual allegations
and “construe the complaint in the light most favorable to the plaintiff[.]” Fowler v. UPMC
Shadysi'de, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted). In doing so, the court is free to
ignore legal conclusions or factually unsupported accusations that merely state “the»defendant-
unlawfully-harmed-me.” Iqbal, 556 U.S. at 678 (citing Be!l Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007)). Finally, the court must determine whether “the facts alleged in the complaint are
sufficient to show that the plaintiff has a ‘plausible claim for relief.’” Fowler, 578 F.3d at 21 l
(quoting Iqbal, 556 U.S. at 679). A facially plausible claim “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Ia’. at 210 (quoting
Iqbal, 556 U.S. at 678).

A motion to dismiss pursuant to Rule l2(b)(1) challenges the existence of a federal court’s
subject matter jurisdiction. “When subject matter jurisdiction is challenged under Rule lZ(b)(l),

the plaintiff must bear the burden of persuasion." Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d

 

3 All references to a “Rule” herein are references to the Federal Rules of Civil Procedure.

1406, 1409 (3d Cir. 1991). A motion to dismiss for lack of subject matter jurisdiction may either
“attacl< the complaint on its face . . . [or] attack the existence of subject matter jurisdiction[.]”
Mor!ensen v. Fr'rst Fed. Sav. & Loar.- Ass 'n, 549 F.2d 884, 891 (3d Cir. 1977). The fenner is a
“facial" challenge, while the latter is a “factual” challenge. A facial challenge asserts that “the
complaint, on its face, does not allege sufficient grounds to establish subject matter jurisdiction."
limitach v. Ford Motor Co., 67 F. Supp. 2d 424, 438 (D.N.J. 1999). When considering a facial
challenge, the Court construes the allegations in the complaint as true and determines whether
subject matter jurisdiction exists. Mortensen, 549 F.2d at 891. A factual challenge, in contrast,
“attacks allegations underlying the assertion of jurisdiction in the complaint, and it allows the
defendant to present competing facts.” Hartig Drug Co. Iric. v. Senju Pharm. Co., 836 F.3d 261,
268 (3d Cir. 2016). When considering a factual challenge, the Court may “weigh the evidence and
satisfy itself as to the existence of its power to hear the case” and “the plaintiff [bears] the burden
of proof that jurisdiction does in fact exist." Petruska v. Gcmnon Univ., 462 F.3d 294, 302 n.3 (3d
Cir. 2006) (quoting Mortensen, 549 F.2d at 891 ). “[A] 12(b)( l) factual challenge strips the plaintiff
of the protections and factual deference provided under 12(b)(6) review.” Hartr'g D)'ug Co., 836
F.3d at 268.
lIl. Discussion

A. Counts ll, III, and IV are Dismissed

Defendants’ primary argument4 attacks Plaintift’s standing to bring claims under ERISA.

Specifically, Defendants assert that M.S.’s health benefits plan (the “Plan“} contains an

 

4 Defendants advance at least seven arguments in support of dismissal, but the Court will only
address the two dispositive arguments

ami-assignment provision (“AAP”)5 that prevents Plaintiff from asserting derivative standing and
“any assignment of benefits is legally unenforceable and void.” (Defs.’ Moving Br. 12.) Based
on the AAP, Defendants seek dismissal of all of Plaintiff s claims, including the quantum meruit
claim. (Id. at 14.) Defendants also argue that the Amended Complaint does not sufficiently “allege
enough facts to detail the contents and scope of the assignment [Plaintiff] purports to hold." (!d.)
Defendants view the lack of details in the Amended Complaint regarding the assignment as “an
attempt to avoid dismissal of Counts Three and Four in the Amended Complaint due to insufficient
language in the assignment.” (Id. at 15.)

Plaintiff advances several arguments in opposition to Defendants’ standing argument
First, Plaintiff argues that an AAP must be a “unambiguous ten’n” of a health insurance plan to be
enforceable (Pl.’s Opp’n Br. 2, ECF No. 28.) Plaintiff asserts that the AAP in the Plan is
ambiguous and “not ripe to be decided on a Motion to Dismiss.” (Id. at 3.) Second, Plaintiff
asserts that the AAP in the Plan only prevents the assignment of “benefits,” a term that is undefined
in the Plan. (Ici'.) Plaintiff asserts that it “has been assigned [M.S.’s] rights to enforce the terms of
the plan.” (Id. at 2.) Finally, Plaintiff asserts that the Amended Complaint “clearly identifies that
[M.S.] has assigned the rights under the Plan to Plaintiff.” (Id. at 4 (citing to Am. Compl. 1111 8,
35).) Plaintiff also argues that Defendants previously had knowledge of the assignment of rights
because Plaintiff previously submitted a copy of the assignment to Defendants as part of an appeal.
(Id.) Plaintiffs opposition brief includes a copy of the Assignment of Benefits fomi. (Pl.’s Opp’n

Br., Ex. A., ECF No. 28-1.)

 

5 The AAP reads as follows: “Bencfits Not Transf`erable. Only the member is entitled to receive
benefits under this plan. The right to benefits cannot be transferred.” (Defs.’ Moving Br., Ex. C
90, ECF No. 27-4 (emphasis in original).)

Defendants rebut Plaintiff’s arguments on three grounds. First, Defendants argue that
Plaintiff “incorrectly claims that the ami-assignment language in the Plan is ambiguous” without
proffering an alternative explanation and without legal authority to support the claim of ambiguity.
(Defs.’ Reply Br. 4, ECF No. 29.) Defendants also argue that two other district courts have found
that identical language is “unambiguous and enforceable.” (Id. (citing Angsmdt v. Empi're
HeairhC/ioi‘ce HMO, Inc., No. 15-1823, 2017 U.S. Dist. LEXIS 40406, at * 14 (E.D.N.Y. Mar. 16,
2017); Ctr. for Oi'thopedics & Spoi'rs Med. v. Antlzem Blue Cross Life & Healtlz Ins. Co. (CO.S'M),
No. 16-8876, 2018 WL 1440325, at *7-10 (D.N.J. Mar. 22, 2018)).) Second, Defendants argue
that Plaintiff’s attempts to distinguish between seeking benefits under the Plan and asserting M.S.’s
rights under the Plan are undermined by Plaintiff's statement that “Plaintiff has standing to
seek. . . . relief based on the assignment of benefits obtained by Plaintiff from Patient.” (Id. at 5
(citing Am. Compl. 11 35).) Finally, interpreting Plaintiff’s opposition to include an argument that
Defendants waived their ability to object to the assignment of benefits, Defendants argue providing
an appeals process prior to litigation does not waive the ability to enforce an AAP. (Id. at 6 (citing
Mi'ddlesex Surgei'y Ctr. v. Hoi‘i`:on, No. 13-1 12, 2013 WL 775536, at *4 (D.N.J. Feb. 28, 2013)).)

The Court agrees with Defendants regarding the enforceability of the AAP. The Third
Circuit recently held “that ami-assignment clauses in ER]SA-governed health insurance plans as
a general matter are enforceable." Am. Oi‘thopedie & .S’ports Med. v. Indep. Bhie Cross Bliie Slii'eld,
890 F.3d 445, 453 (3d Cir. 2018). Plaintiff's argument that the instant AAP is ambiguous is
unpersuasive “The determination of whether a tenn[, in an ERlSA benefits plan,] is ambiguous
is a question of law[,]” and “[a] tenn is ambiguous if it is subject to reasonable alternative
interpretations.” Taylor v. Com"l Grp. Chcmge in Com‘rol Severance Pay Plan, 933 F.2d 1227,

1232 (3d Cir. 1991) (quoting Mellon Bank, N.A. v. Aetmi Bus. Ci'edit, Inc., 619 F.2d 1001, 1011

(3d Cir. 1980)). Plaintiff has not proffered a reasonable alternative interpretation of the AAP in
the Plan, and the Court cannot identify one. The Court, accordingly, joins the other district courts
that have interpreted a similar AAP, and finds that the AAP in the Plan is unambiguous and
enforceable See COSM, 2018 WL 1440325, at *3 (interpreting an idential AAP); Angstadt, 2017
U.S. Dist. LEXIS 40406, at *14 (same); Dtial Di'agnosr's Treatmeat Ctr., Iiic. v. Blue Cross of Cal.,
No. 15-0736, 2016 U.S. Dist. LEXIS 162166, at *106-08 (C.D. Cal. Nov. 22, 2016) (interpreting
the same AAP and dismissing ER.ISA claims); Quaresma v. BC Life & Herilth Ins. Co., 623 F.
Supp. 2d 1110, 1129 (E.D. Cal. 2007) (interpreting a similar AAP and dismissing a healthcare
provider’s claims because of the provider’s lack of standing to assert the claims).

Plaintiff’ s attempt to distinguish between “rights“ and “benefits” fails because Plaintiff has
not identified any portion of the Plan that bifurcates M.S.’s “rights” and “benefits” under the Plan.
Nor has Plaintiff identified any legal authority to support this argument When the Third Circuit
held that healthcare providers could gain derivative standing to sue through assignments, it
recognized that the “right to payment logically entails the right to sue for non-payment.” N. Jersey
Braiii & Spine Ctr. v. Aetna. hic., 801 F.3d 369, 372 (3d Cir. 2015). The Court declines to separate
the right to payment under an ERISA benefits plan and other unidentified rights under the same.
Moreover, Plaintiffs argument is undermined by Plaintiff’s assertion that “Plaintiff has standing
to seek [the relief sought in the Amended Complaint] based on the assignment of benefits obtained
by Plaintiff[] from [M.S.,]" and that “Plaintiff is entitled to recover benefits due to [M.S.] under
any applicable ERISA Plan and Policy." (Am. Compl. 1111 35, 37.)

Finally, Plaintiff has failed to establish that Defendants have waived their right to enforce
the AAP. Plaintiff provides no legal authority to support the assertion that Plaintiff’s filing of an

appeal pursuant to the appeals process outlined in the Plan is a waiver of Defendants’ rights. The

Third Circuit previously rejected a similar argument and held that the “routine processing of a
claim form, issuing payment at the out-of-network rate, and summarily denying the informal
appeal do not demonstrate ‘an evident purpose to surrender’ an objection to a provider’s standing
in a federal lawsuit.” Am. Orthopedic & Sports Med., 890 F.3d at 454. Here, Plaintiff has failed
to establish that Defendants’ conduct waived Defendants’ ability to enforce the AAP in the Plan.

In sum, the Plan contains a valid and enforceable AAP and M.S.’s assignment of benefits
to Plaintiff was invalid. Plaintiff`, accordingly, does not have standing to assert claims under the
Plan. As a result, Counts II, lIl, and IV are dismissed.

B. Plaintiff’s Qnanmm Memir Claim is Dismissed

Plaintiff"s quantum meruit claim is not based on an assignment of benefits ii'om M.S. to
Plaintiff,6 but nonetheless, it is subject to dismissal. Under New Jersey law, to state a claim for
quantum mei'uit, Plaintiff must establish four elements: “(l) the performance of services in good
faith; (2) the acceptance of the services by the person to whom they are rendered; (3) an expectation
of compensation therefore; and (4) the reasonable value of the services." Broad St. Surgi'cai' Ctr.,
LLC v. UnitedHeal!h Grp., Inc. (Broad S!reet), No. l 1-2775, 2012 WL 762498, at *8 (D.N.J. Mar.
6, 2012) (quoting Seau Wood, L.L.C. v. Hegm'ty Grp., lnc., 29 A.3d 1066, 1073-74 (N.J. Super.

Ct. App. Div. 2011)). Plaintiff must also establish that the benefit conferred by Plaintiff was

 

6 The Amended Complaint makes clear that Counts II, III, and IV, are based on “the assignment
of benefits obtained by Plaintiff from” M.S., while Count I does not rely on the assignment
(Compare Am. Cornpl. 1111 25-31 with Am. Compl. 1111 35, 42, 52.)

conferred upon Defendants. Id. Here, Plaintiff"s quantum meruit claim is subject to dismissal
because the benefit at issue was conferred upon M.S., not Defendants.

C. Plaintiff’s Request for Remand is Denied

Plaintiff’s opposition concludes with the following statement: “This court lacks subject
matter jurisdiction, and therefore this matter should be remanded back to state court." (Pl.’s Opp’n
Br. 15.) This was preceded by a lengthy discussion of complete preemption under ERISA Section
502. While Plaintiff acknowledges the differences between complete and express preemption,7
Plaintiff nonetheless advances arguments regarding complete preemption. However, complete
preemption and the Court’s subject matter jurisdiction are not at issue here because (i) Anthem’s
removal of the action from state court was based on diversity jurisdiction and federal question
jurisdiction, and (ii) Plaintiff's Amended Complaint asserts three causes of action arising under
federal law. As result of Plaintiff asserting three causes of action pursuant to ERlSA, the Court
has original jurisdiction over the matter. See In re Cmty. Bauk of N. Vcr., 418 F.3d 277, 298 (3d
Cir. 2005) (holding that “the District Court properly acquired subject matter jurisdiction by virtue
of the amended complaint[,]” that asserted federal claims.) The Court, accordingly, denies
Plaintiffs request for remand.

D. Defendants’ Request for Attorneys’ Fees is Denied

Defendants seek attomeys’ fees and costs arguing that the Amended Complaint was filed

“to stall the inevitable dismissal of this case and drive up costs for Defendants,” and that Plaintiff

 

7 Express preemption under ERISA Section 514(a) and complete preemption under ERISA Section
502 are two distinct concepts and the difference is important Dukes v. U.S. Healthccrre, I)ic., 57
F.3d 350, 355 (3d Cir. 1995). “When the doctrine of complete preemption does not apply, but the
plaintiffs state claim is arguably preempted under § 514(a), the district court, being without
removal jurisdiction, cannot resolve the dispute regarding preemption. lt lacks power to do
anything other than remand to the state court where the preemption issue can be addressed and
resolved.” Id.

failed to follow this Court’s order and proceeded under previously rejected theories. (Defs.’
Moving Br. 33.) ERISA Section 502(g)(1) provides, “[i]n any action under this subchapter . . . by
a participant il)euefz`cr'cu'yl orjiducr`aiy, the court in its discretion may allow a reasonable attomeys’
fee and costs of action to either party.” 29 U.S.C. § 1 132(g)(l) (emphasis added). When
determining whether to award attomeys’ fees and costs, the Court considers:
(l) the offending parties’ culpability or bad faith; (2) the ability of the offending
parties to satisfy an award of attomeys’ fees; (3) the deterrent effect of an award of

attomeys’ fees against the offending parties; (4) the benefit conferred on members
of the pension plan as a whole; and (5) the relative merits of the parties’ position.

Er'ulior'n v. M.L. Rubertou Coust. Co., 720 F. Supp. 2d 639, 641-42 (D.N.J. 2010) (Citing Ui'sic v.
Bethlehem Miues, 719 F.2d 670, 673 (3d Cir.1983)). “The Court must weigh the totality of the
factors; the absence of any one factor is not dispositive." Id.

Assuming this matter is one in which ERISA Section 502(g)(1) applies,8 under the totality
of the circumstances, the Court concludes that an award of attomeys’ fees and costs is
inappropriate Unlike the parties in the cases cited by Defendants, Plaintiff is not a “prolific" filer
of boilerplate lawsuits. Indeed, the Court can only identify two other lawsuits in this district in
which Plaintiff is a named party. See Advanced Ortliopedi`cs and Sports Med. I)ist. v. Hori:on B[ue
Cross Blue Shield (AOSM), No. 17-1 1807 (D.N.J. July 31, 2018); Goldbei'g v. Sclu`iid[er Elevutoi'
Corp., No. 17-07147 (D.N.J. Sep. 6, 2018). In those matters, Plaintiff succeeded in having
factually similar matters, which proceeded on different legal theories, remanded to state court. .S'ee

AOSM, 2018 WL 3630131, at *1 (D.N.J. July 31, 2018); Goldberg, Order, ECF No. 18. Thus, an

 

8 ERISA Section 502(g)(l) limits the award of attomeys’ fees and costs to suits brought by a
“participant, beneficiary, or tiduciary,” and Plaintiff is neither a participant, beneficiary, or
fiduciary, as defined in ERISA. Thus, the plain language of the statute appears to preclude this
matter from being one in which ERISA Section 502(g)(1) would apply.

10

award of attomeys’ fees would serve no deterrent effect on Plaintiff. The Court, accordingly,
denies Defendants’ request for attomeys’ fees and costs.

IV. Conclusion

For the reasons set forth above, Defendants’ Motion to Dismiss is granted, Defendants’
request for attomeys’ fees and costs is denied, and Plaintiff’s request for remand is denied. An

order consistent with this Memorandum Opinion will be entered.

gee uaw
MICHAEL A. SEI_P'i'
UNITEI) SrA'rEs Drsraicr JuDGr-:

ll

